Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2018/0267230) in view of Kamikatano (US 2009/0073721) (hereinafter Kamikatano) and Mahowald (US 2013/0010453).
Re claim 1: Takagi teaches a lighting apparatus, comprising: a first light source (31, fig. 1) for emitting a first light (red green blue light from 31, see para [0087]); a second light source (21, fig. 1) for emitting a second light (red green blue light from 21, see para [0087]); a first light guide plate (30, fig. 1) for receiving the first light from a first lateral wall (bottom wall of 30, fig. 1) and guiding the first light (light from 31 entering 30, fig. 1) to escape via a first surface (surface of 30 in X-Z plane facing 20, fig. 1) of the first light guide plate (30); a second light guide plate (20, fig. 1) for receiving the second light (light from 21) and guiding the second light to escape via a second surface (surface of 20 in X-Z plane, fig. 1) of the second light guide plate (20), wherein the second surface (surface of 20 in X-Z plane) has an image pattern (pattern formed by 12, fig. 2) (see fig. 3A and 3B) (see para [0047] and [00488), the image pattern (see fig. 3A and 3B) is rendered by placing multiple first light escaping prisms (12, fig. 2) on the second surface (surface of 20 in X-Z plane) (see para [0047] and [0048]), the multiple first light escaping prisms (12) are divided into multiple sets (see fig. 2) for rendering multiple visual objects (see figs. 3A and 3B) by arranging area intensities of the first light escaping prisms (12); and a driver (controller, see para [0049]) coupled to the first light source (11) and the second light source (22) for controlling output of the first light and the second light (three light sources output light … basis of commands from a controller, see para [0049]), wherein the second light guide plate (20, fig. 1) has a third surface (surface opposite second surface of 20 in X-Z plane, see fig. 1), the third surface (surface opposite second surface of 20 in X-Z plane) is opposite to the second surface (surface of 20 in X-Z plane), there are multiple second light escaping dots (12, fig. 2) disposed not the third surface (surface of 20 in X-Z plane) (12 can be disposed on either surface of 20 in X-Z plane depending if 12 is reflective or pass through, see para [0048]), the first light escaping dots (12, fig. 2) are arranged to form a multi-layer visual effect (see figs. 3A and 3B),  wherein the first light (light from 30 passes into 20 then through 10 in Y-direction, see para [0045] and fig. 1) enters the second light guide plate (20) via the third surface (surface opposite second surface of 20 in X-Z).  
However, Takagi fails to teach the multiple first light escaping dots, wherein the multiple visual objects are clouds, and the first light escaping dots are arranged with a misalignment to form the multi-layer visual effect.
Kamikatano teaches multiple first light escaping dots (2, fig. 2) (dot-like reflection portion, see para [0013]) (see fig. 8A), and the first light escaping dots (2, fig. 2) (dot-like reflection portion, see para [0013]) (see fig. 8A) are arranged with a misalignment (see fig. 16) to form a multi-layer visual effect (see fig. 15)
Mahowald teaches multiple first light escaping dots (quantum dots, see para [0031] or [0033]) for rendering multiple visual objects (pleasing pattern, see para [0033]), wherein the multiple visual objects are clouds (clouds, see para [0033]).
Therefore, in view of Kamikatano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the multiple first light escaping prisms with multiple light escaping dots, in order to adjust the light output of the light guide plate to provide a desired light output distribution.
Therefore, in view of Mahowald, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the pattern of the multiple first light escaping dots to be spatially non-uniform such that the multiple first light escaping dots render clouds, in order to present a pleasing light output pattern [Mahowald].

Re claim 6: Takagi teaches a third light guide plate (10, fig. 1) stacked with the first light guide plate (30, fig. 1) and the second light guide plate (20, fig. 1).

Re claim 7: Takagi teaches the driver (controller, see para [0049]) switches turning on a third light (11, fig. 1) supplied to the third light guide plate (10) and the second light (20) to render an animation visual effect (see figs. 3A and 3B).

Re claim 8: Takagi teaches the first light guide plate (30, fig. 1) is placed above (above in direction opposite Y-direction, fig. 1) the second light guide plate (20, fig. 1), and the second light guide plate (20, fig. 1) is placed above (above in direction opposite Y-direction, fig. 1) the third light guide plate (10, fig. 1).  

Re claim 9: Takagi fails to teach the driver changes an optical parameter of the first light along a predetermined time series.  
Kamikatano teaches changing an optical parameter of the first light (amount of light emission, see para [0032]) along a predetermined time series (amount of time for light emission, see para [0032]).  
Therefore, in view of Kamikatano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the driver of Takagi to change an optical parameter of the first light along a predetermined time series, in order to adjust the light output spectrum of the lighting apparatus.

Re claim 15: Takagi teaches the first light guide plate (30, fig. 1) and the second light guide plate (20, fig. 1) are stacked with a gap (see figs. 1 and 5B).  

Claims 4-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2018/0267230) in view of Kamikatano (US 2009/0073721) and Mahowald (US 2013/0010453) as applied to claim 1 above, and further in view of Harbers et al. (US 2001/0038532) (hereinafter Harbers).
Re claim 4: Takagi in view of Kamikatano and Mahowald fails to teach the driver is controlled to change a color temperature of the first light source.  
Harbers teaches the driver (control electronics, see para [0035]) is controlled to change a color temperature (desired color temperature, see para [0035]) of the first light source (6', 16', fig. 1B).  
Therefore, in view of Harbers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the driver of Takagi to control and change a color temperature of the first light source, in order to adjust the light output spectrum of the lighting apparatus.

Re claim 5: Takagi in view of Kamikatano and Mahowald fails to teach the driver is controlled to change a color of the first light.  
Harbers teaches the driver (control electronics, see para [0035]) is controlled to change a color of the first light (LEDs of different colors, see para [0034]).  
Therefore, in view of Harbers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light sources of Takagi with the light sources of Harbers and configure the driver of Takagi where the driver is controlled to change a color of the first light, in order to adjust the light output spectrum of the lighting apparatus.

Re claim 20: Takagi in view of Kamikatano and Mahowald fails to teach the first light source has multiple types of LED modules emitting different colors.  
Harbers teaches the first light source has multiple types of LED modules emitting different colors (LEDs of different colors, see para [0034]).  
Therefore, in view of Harbers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light sources of Takagi with the light sources of Harbers where the first light source has multiple types of LED modules emitting different colors, in order to adjust the light output spectrum of the lighting apparatus.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2018/0267230) in view of Kamikatano (US 2009/0073721) and Mahowald (US 2013/0010453) as applied to claim 9 above, and further in view of Coleman (US 2021/0112647).
Re claim 10: Takagi in view of Kamikatano and Mahowald fails to teach the driver changes the optical parameter of the first light to be corresponding to a weather and a location of a position deploying the lighting apparatus.  
Coleman teaches a driver (controller, see para [0068]) changes the optical parameter of the first light (adjusts the light flux output, see para [0131]) to be corresponding to a weather (weather event, see para [0196]) and a location (location, see para [0196]) of a position deploying the lighting apparatus (position, see para [0101]).
Therefore, in view of Jurewicz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the Driver of Takagi to change the optical parameter of the first light to be corresponding to a weather and a location of a position deploying the lighting apparatus as taught by Coleman, in order to adjust the light output distribution of the lighting apparatus based on environmental factors.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2018/0267230) in view of Kamikatano (US 2009/0073721) and Mahowald (US 2013/0010453) as applied to claim 1 above, and further in view of Jurewicz et al. (US 2014/0267457) (hereinafter Jurewicz).
Re claim 11: Takagi in view of Kamikatano and Mahowald fails to teach the driver communicates with a portable device worn by a user and adjusts the first light source according to a biomedical information collected by the portable device.  
Jurewicz teaches a driver (computing device, see para [0080]) communicates with a portable device (watch, wearable device, see para [0045]) worn by a user and adjusts the first light source (controllable to emit light independently, see para [0045]) according to a biomedical information collected by the portable device (health or status information, see para [0123]).  
Therefore, in view of Jurewicz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the Driver of Takagi to communicate with a portable device worn by a user and adjusts the first light source according to a biomedical information collected by the portable device as taught by Jurewicz, in order to adjust the light output distribution of the lighting apparatus depending on a user.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2018/0267230) in view of Kamikatano (US 2009/0073721) and Mahowald (US 2013/0010453) as applied to claim 1 above, and further in view of Kim et al. (US 2012/0155114) (hereinafter Kim).
Re claim 12: Takagi in view of Kamikatano and Mahowald fails to teach the second light source has two light strips disposed on opposite sides of the second light guide plate.  
Kim teaches a second light source (150a, 150b, fig. 4) has two light strips (150a, 150b) disposed on opposite sides (left and right sides of 110a) of the second light guide plate (110a, fig. 4).  
Therefore, in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional light sources to the second light source of Takagi where the second light source has two light strips disposed on opposite sides of the second light guide plate, in order to increase the light output of the lighting apparatus.

Re claim 13: Takagi in view of Kamikatano and Mahowald fails to teach the first light source and the second light source are integrated in a light strip.  
Kim teaches the first light source (150d, fig. 4) and the second light source (150b, fig. 4) are integrated in a light strip (integrated as a strip by 200b', fig. 4).  
Therefore, in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the first light source and the second light source in a light strip, in order to position both the first and second light sources simultaneously thereby simplifying assembly.

Re claim 14: Takagi in view of Kamikatano and Mahowald fails to teach the first light escaping dots have multiple sizes.  
Kim teaches a first light escaping dots (P1, P2, fig. 6) have multiple sizes (sizes may be different, see para [0107]).
Therefore, in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the first light escaping prisms with first light escaping dots having multiple sizes as taught by Kim, in order to adjust the light output emitted out [Kim, 0102].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2018/0267230) in view of Kamikatano (US 2009/0073721) and Mahowald (US 2013/0010453) as applied to claim 1 above, and further in view of Chen et al. (US 2012/0106195) (hereinafter Chen).
Re claim 16: Takagi in view of Kamikatano and Mahowald fails to teach a diffusion layer disposed between the first light guide plate and the second light guide plate.  
Chen teaches a diffusion layer (600, fig. 2) (diffusion film, see para [0026]) disposed between a first light guide plate (200, fig. 2) and a second light guide plate (400, fig. 2).  
Therefore, in view of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a diffusion layer between the first light guide plate and the second light guide plate of Takagi, in order to provide a more uniform light distribution to the first light guide.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2018/0267230) in view of Kamikatano (US 2009/0073721) and Mahowald (US 2013/0010453) as applied to claim 1 above, and further in view of Liao et al. (US 2015/0055343) (hereinafter Liao).
Re claim 17: Takagi in view of Kamikatano and Mahowald fails to teach a frame with an electrode to be connected to an adjacent lighting apparatus of the same type.  
Liao teaches a frame (2, fig. 2) with an electrode (201, fig. 2) to be connected to an adjacent lighting apparatus (see fig. 5A) of the same type (see fig. 5A).  
Therefore, in view of Liao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a frame with an electrode to be connected to an adjacent lighting apparatus of the same type, in order to allow connection of additional lighting apparatuses thereby providing larger area lighting.

Re claim 18: Takagi in view of Kamikatano and Mahowald fails to teach the adjacent lighting apparatus and the lighting apparatus shares a power source.  
Liao teaches the adjacent lighting apparatus (10, fig. 5A) and the lighting apparatus (10) shares a power source (6, fig. 5A).  
Therefore, in view of Liao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an adjacent lighting apparatus where the adjacent lighting apparatus and the lighting apparatus shares a power source, in order to allow connection of additional lighting apparatuses thereby providing larger area lighting.

Re claim 19: Takagi in view of Kamikatano and Mahowald fails to teach the adjacent lighting apparatus and the lighting apparatus are synchronized with a control command sent to the driver.  
Liao teaches the adjacent lighting apparatus (10, fig. 1) and the lighting apparatus (10) are synchronized with a control commend sent to the driver (can be turned on sequentially since they are connected in series, see para [0063] and fig. 5B).
Therefore, in view of Liao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an adjacent lighting apparatus and the lighting apparatus where they are synchronized with a control command sent to the driver, in order to allow connection of additional lighting apparatuses thereby providing larger area lighting.

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. 
Regarding applicant's argument that the combination fails to teach the amended limitations of claim 1, the examiner notes that Takagi teaches the newly amended limitation where the first light enters the second light guide plate via the third surface as stated in the rejection above. The examiner additionally notes that applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant has not presented arguments as to why the combination of Takagi, Kamikatano and Mahowald are unobvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZHENG SONG/            Primary Examiner, Art Unit 2875